        Case 3:19-cv-00165-JTR Document 15 Filed 07/14/20 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                        NORTHERN DIVISION

BRYCE BREWER                                                      PLAINTIFF

V.                        NO. 3:19CV00165-JTR

ANDREW SAUL,
Commissioner of Social Security Administration                 DEFENDANT

                                 JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is DISMISSED with prejudice.

Judgment is entered in favor of the Commissioner.

      DATED this 14th day of July, 2020.



                                     ___________________________________
                                     UNITED STATES MAGISTRATE JUDGE
